 228DECISIONS OF NATIONAL LABOR RELATIONS BOARDMetro Ambulance Service, Inc. and Retail ClerksUnion, Local No. 73, affiliated with UnitedFood & Commercial Workers InternationalUnion, AFL-CIO-CLC, Petitioner' Case 16-RC-7964May 2, 1980DECISION AND DIRECTION OFELECTIONBY CHAIRMAN FANNING AND MEMBERSPENELLO AND TRUESDALEUpon a petition duly filed under Section 9(c) ofthe National Labor Relations Act, as amended, ahearing was held on October 24, 1979, beforeHearing Officer Paul Blackwell. Following thehearing, this case was transferred to the NationalLabor Relations Board for decision. Thereafter, theEmployer and the Petitioner filed briefs.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.The Board has reviewed the Hearing Officer'srulings made at the hearing and finds that no preju-dicial error was committed. They are hereby af-firmed.Upon the entire record in this proceeding, theBoard finds:1. The Employer, a private Georgia corporation,operates ambulance services in several Georgiacommunities. As a result of competitive bidding,Metro was awarded a 3-year contract with theEmergency Medical Service Authority (hereafterEMSA)2to provide all ambulance services in thecity of Tulsa, Oklahoma, beginning October 1,1978. The EMSA is directed by nine trustees. Twocity officials, the commissioner of fire and policeand the commissioner of revenue and finance, aredesignated trustees under the terms of the trust in-denture. The remaining seven trustees are appoint-ed by the Mayor of Tulsa with the approval of thecity commission.3The trustees in turn employ anexecutive director and an assistant director who ad-minister the trust and oversee the operations of thecontractor-employer.The EMSA determines the rates to be paid forambulance and related emergency services and isresponsible for billing customers. The EMSA alsoowns all ambulances operated by Metro. WhileMetro provides around-the-clock ambulance serv-ice, operating usually from four locations, it doesi The name (of the Petitioner appears as amended at the hearing.2The EMSA is a public trust established under Title 60 of the Oklaho-ma Code Under the terms of the trust indenture, EMSA's purpose is toassist the city of Tulsa operate an emergenc medical services system' All trustees serve *without pay.249 NLRB No. 8not control dispatch of the ambulances. Dispatch-ing is done from the city's emergency center, fromwhich police and fire calls are also handled. Ambu-lance dispatchers, however, are Metro employees.The EMSA's enabling ordinance4also providesfor the creation of a Physicians Advisory Board(PAB), which is composed of seven licensed physi-cians, four of whom are engaged in the practice ofemergency medicine in the Tulsa area. A relatedentity also created by the ordinance is the Emer-gency Physicians Foundation (EPF). Composed ofa group of physicians who are on call to provideadvice and instruction to Metro paramedics han-dling emergency cases in the field, the EPF's re-sponsibilities include formulating, with PAB ap-proval, medical protocols to be used by Metro em-ployees. These protocols provide written directionsfor handling various medical emergencies. The or-dinance also requires EMSA to monitor daily thepatient care that is administered by Metro employ-ees to Tulsa residents. The EPF is also responsiblefor testing prospective Metro employees to deter-mine if they are qualified as paramedics. An appli-cant passing the test is then certified as an emer-gency medical technician (EMT). Without this cer-tification, Metro may not hire a person to providemedical care.5The Employer contends that the Board does nothave jurisdiction in this proceeding because thedegree of control exercised over its employees bythe Tulsa City commission, the EMSA, and theEPF precludes any meaningful collective bargain-ing with the Petitioner. The Employer also assertsthat its business affairs are so controlled by the cityof Tulsa, and related entities, that it is a joint em-ployer with the city and should share the exemp-tion of a political subdivision within the definitionof Section 2(2) of the Act. We find the Employer'sposition unpersuasive.As indicated, Metro provides all ambulance serv-ices for Tulsa in accordance with its contract withEMSA. This contract was entered into afterEMSA determined that tie Employer had submit-ted the best bid proposal in response to the "BidPackage" that EMSA had extended to prospectivecontractors. The duties, requirements, and responsi-bilities of the prospective contractor-employerwhich the "Bid Package" describes in detail are in-corporated by reference into the contract signed byEMSA and Metro. In operating its ambulance serv-ice, it is apparent, therefore, that the Employer'srelationship with the EMSA and related entities isessentially a contractual one, and their respective4 Chapter 13, Title 17, of the ulsa Revised Ordinances is entitled"Ambulance System Code'5 Sec 505 of the ordinance requires that at least two EMTs accompa-ny every ambulance run. METRO AMBULANCE SERVICE, INC.229rights and obligations are specified by writtenagreement. Although the EMSA's trust indentureand the ordinance prescribe necessary guidelinesand standards under which the Employer providesits services, it is our judgment that the Employer'scontrol over employees on a day-to-day basis is notsignificantly affected.The Employer has the authority to hire, fire, anddiscipline the employees who drive ambulances.Metro alone contacted prospective employees, in-terviewed them, and then offered employment tocertain applicants who passed certification tests.6Although the EMSA makes general recommenda-tions regarding discipline in certain situations, itsprimary concern is the quality of patient care. TheEmployer retains the ultimate authority for deter-mining what disciplinary action will be taken. TheEmployer also schedules holidays, establishes sickleave policies, and grants time off. Subject only tothe contractual provision requiring the minimummanning of ambulances, the Employer scheduleshours and work shifts. While the contract specifiescertain minimum salary levels and fringe benefits,the actual wage rates and fringes to be paid to em-ployees is solely the Employer's responsibility.7In light of the foregoing, we conclude that therole of the EMSA, its allied organizations, and thecity of Tulsa in the Employer's operations does notrelieve the Employer of its effective control overemployment conditions. Rather, it is evident thatthe Employer has retained virtually full controlover matters affecting wages, hours of employ-ment, and working conditions, so that it is capableof engaging in meaningful collective bargaining.86 The "Bid Package" states that it is the responsibility of the employer-contractor to "supply all ...operational personnel, including drivers,paramedical personnel, control center personnel, and supervisors, as nec-essary to 'get the job done."'I The Employer is paid a monthly fee by EMSA with the city of Tulsamaking up any deficit between operating income and EMSA's cost of op-erating.6 See National Transportation Service. Inc., 240 NLRB No 99 (1979).The parties stipulated that, during the past year,the Employer had gross revenues exceeding$500,000. The Employer also purchased goodsvalued in excess of $50,000 from suppliers locatedwithin the State of Oklahoma who, in turn, pur-chased goods from sources outside of Oklahoma.We find that it will effectuate the purposes of theAct to assert jurisdiction here.2. The parties stipulated, and we agree, that thePetitioner is a labor organization within the mean-ing of Section 2(5) of the Act.3. A question affecting commerce exists concern-ing the representation of employees of the Employ-er within the meaning of Section 9(c)(1) and Sec-tion 2(6) and (7) of the Act.4. The parties stipulated, and we find, that thefollowing unit is appropriate for the purposes ofcollective bargaining within the meaning of Section9(c) of the Act:All regular full-time, and regular part-timeemergency medical technicians and appren-tices who are employed by the Employer inTulsa, Oklahoma, excluding all other employ-ees, including office clerical employees, guardsand supervisors as defined in the Act.[Direction of Election and Excelsior footnoteomitted from publication.]MEMBER PENELLO, dissenting:I would not assert jurisdiction over this Employ-er because it provides vital municipal ambulanceservice to the city of Tulsa, Oklahoma. See my dis-sents in National Transportation Service, Inc., 240NLRB No. 99 (1979), and Nichols Sanitation, Inc.,230 NLRB 834 (1977).The EMSA's executive director, Steve Williamson, admitted that theEmployer is responsible for the "personnel function," including thehiring, firing, supervising, and scheduling of its employees